Battle, J. A. B. Tinsley and J. W. Black brought this action against Charles J. Malecek to recover possession of certain mineral lands. They allege that they are owners and entitled to possession under the mining laws of the United States, and that the defendant is in unlawful possession of their claim. They recovered judgment, and the defendant appealed. They attempted to make a location by posting a notice on a house, in which they claimed to have located a mineral claim on the lands in controversy. No effort was made to distinctly mark the location on the ground, so that its boundaries can be readily traced. The notice did not contain “such description of tl\e claim or claims located by reference to some natural or permanent monument as will identify the claim.” In order to acquire a mining claim, of any description, its “location must be distinctly marked on the ground, so that its boundaries can be readily traced.” It is not shown that appellees did this, and they have no legal claim. Worthen v. Sidway, 72 Ark. 215, 79 S. W. Rep. 772. The appellant, at the time appellees attempted to locate a mineral claim, was in possession, and thereafter remained in possession, of the lands. He was holding and claiming possession under the mining laws of the United States. He made a location of a mineral cláim on them, and caused the same to be marked on the ground by blazing trees along the lines and establishing monuments at the corners of the lands. He was developing his claim, and did as much as $500 worth of work. Saying nothing of the validity of his claim, appellees were not entitled to the possession, and cannpt maintain their action. Reversed and remanded for a new trial.